


110 HR 4193 IH: To provide for an automatic one-year extension of the

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4193
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Moran of Kansas
			 (for himself, Mr. Goodlatte,
			 Mr. Lucas,
			 Mr. Neugebauer,
			 Mr. Conaway,
			 Mr. Thornberry,
			 Mr. Boustany,
			 Mr. Davis of Kentucky,
			 Mr. Baker,
			 Mr. King of Iowa,
			 Mrs. Emerson,
			 Mrs. Musgrave,
			 Mr. Graves,
			 Mr. Pickering,
			 Mr. Johnson of Illinois,
			 Ms. Foxx, Mr. Gohmert, Mr.
			 Hayes, Mr. Hall of Texas,
			 Mr. Smith of Nebraska,
			 Mr. Kingston,
			 Mr. Walberg,
			 Mr. Smith of Texas,
			 Mr. Tiahrt,
			 Mr. Burgess,
			 Mr. Cuellar, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To provide for an automatic one-year extension of the
		  authorizations of appropriations and direct spending programs of the Farm
		  Security and Rural Investment Act of 2002, and for other
		  purposes.
	
	
		1.Extension of farm security
			 and rural investment act of 2002
			(a)Crop
			 programsEvery reference in
			 title I of the Farm Security and Rural Investment Act of 2002 (Public Law
			 107–171; 7 U.S.C. 7901 et seq.), or in an amendment made by such title, to the
			 2007 crop year or the 2007 crop of a commodity shall be deemed to also cover
			 the 2008 crop year and the 2008 crop of the same commodity. In the case of
			 sections 1204(e)(1) and 1208(a) of such Act (7 U.S.C. 7934(e)(1), 7938(a)), the
			 references to July 31, 2008, shall be deemed to be July 31, 2009.
			(b)Other direct
			 spending programs and authoritiesFor purposes of every direct spending
			 program (as defined in section 250(c)(8) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 900(c)(8))) or other authority
			 established or amended by the Farm Security and Rural Investment Act of 2002
			 (Public Law 107–171), other than crop programs covered by subsection (a), every
			 reference to 2007 with regard to such programs or authority shall be deemed to
			 refer instead to 2008. The funding level, acreage level, or tonnage level (as
			 the case may be) specified for such a program or authority in such Act, or in
			 an amendment made by such Act, for fiscal year 2007 shall also apply for fiscal
			 year 2008.
			(c)Extension of
			 authorizations of appropriations and program terminationsEvery authorization of appropriations
			 contained in the Farm Security and Rural Investment Act of 2002 (Public Law
			 107–171), or in an amendment made by such Act, that would otherwise expire on
			 September 30, 2007, shall be deemed to expire on September 30, 2008. Every
			 reference in such Act or in an amendment made by such Act to the termination of
			 a program or authority in 2007 shall be deemed to refer instead to 2008.
			(d)ExceptionThis section does not apply with respect to
			 peanut storage costs under section 1307(a)(6) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7957(a)(6)).
			
